


110 HR 1169 IH: To amend the Elementary and Secondary Education Act of

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1169
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Ms. McCollum of
			 Minnesota (for herself, Mr.
			 Ellison, Mr. Gene Green of
			 Texas, and Mr. Oberstar)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to clarify Federal requirements under such Act.
	
	
		1.Short titleThis Act shall be cited as the
			 Student Achievement and Successful Schools Act of 2007.
		2.FindingsThe Congress finds the following:
			(1)Access to a high quality public education
			 for all children is essential to a fully functioning democracy.
			(2)Primary
			 responsibility for the operation, quality, and governance of the public schools
			 of the United States lies with State and local governments.
			(3)Bipartisan reviews of the No Child Left
			 Behind Act of 2001 (Public Law 107–110; 115 Stat. 1425) have suggested that
			 granting States flexibility to meet the goals of the law will result in better
			 student successes, more accountability, a stronger democracy, and a more robust
			 economy.
			(4)More than 30
			 States are considering legislation requesting the Federal Government to provide
			 waivers or other means of flexibility, calling for additional money to cover
			 mandates required under the No Child Left Behind Act of 2001, prohibiting a
			 State from spending State funds to comply with such mandates, or requiring that
			 a State will comply only in areas fully funded by the Federal Government, or
			 fully opting-out of the mandates required under the No Child Left Behind Act of
			 2001.
			(5)States have been
			 financially penalized, amounting to a total of nearly $1,300,000, for not
			 meeting the Federal requirements. These fines are in addition to education cuts
			 sustained at the Federal, State, and local levels.
			(6)School districts across the country have
			 rejected or reallocated funding under part A of title I of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) to avoid costly
			 sanctions associated with failing to make adequate yearly progress under such
			 Act.
			(7)States, school districts, education
			 advocacy groups, and schools have filed lawsuits in response to the No Child
			 Left Behind Act of 2001, including lawsuits filed by school districts in
			 Michigan, Vermont, Texas, California, and Connecticut, the National Education
			 Association, and the California League of United Latin American Citizens.
			 Several States, school districts, education advocacy groups, and schools are
			 considering joining in or filing their own litigation and have questioned the
			 constitutionality of the No Child Left Behind Act of 2001.
			(8)The Department of
			 Education has recognized the flaws in the No Child Left Behind Act of 2001 and
			 has issued several changes to the regulations promulgated pursuant to such
			 Act.
			(9)Since being signed into law, schools have
			 been consistently underfunded from what was promised by Congress in the No
			 Child Left Behind Act of 2001.
			(10)All children should have the opportunity to
			 succeed with a high quality, public education.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)full funding
			 should be provided to schools to allow them to satisfy Federal mandates
			 required under the No Child Left Behind Act of 2001; and
			(2)States and school districts should have the
			 necessary flexibility in implementing the No Child Left Behind Act of 2001 to
			 ensure that all students are successful and achieve all of the goals of the
			 law.
			4.Adequate yearly
			 progress
			(a)In
			 generalSubpart 1 of part A of title I of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) is amended—
				(1)in section
			 1111(b)(2)—
					(A)in subparagraph
			 (C), by striking Adequate yearly progress and
			 inserting Except as provided in subparagraph (N), adequate yearly
			 progress;
					(B)in subparagraph
			 (F), by striking 12 years and inserting 16
			 years;
					(C)in subparagraph
			 (I)—
						(i)by
			 striking subparagraph (C)(v) must meet or exceed the objectives
			 and inserting subparagraph (C)(v), subject to subparagraph (M), must
			 meet or exceed the objectives; and
						(ii)by
			 striking subparagraph (C)(v) does not meet those objectives and
			 inserting subparagraph (C)(v), subject to subparagraph (M), does not
			 meet those objectives;
						(D)by adding after
			 subparagraph (K) the following new subparagraphs:
						
							(L)Special
				ruleA State may allow the
				exclusion of one or more students from the calculation used to determine
				whether a school makes adequate yearly progress under this paragraph based on
				special circumstances identified by the Secretary affecting individual
				students, including—
								(i)emergency medical
				conditions;
								(ii)exceptional or
				uncontrollable circumstances, such as a natural disaster or an incident of
				school violence; or
								(iii)an unusual
				pattern of attendance as determined by the State educational agency, provided
				that the local educational agency in which the student is enrolled is
				implementing a plan to increase participation in the assessments described in
				paragraph (3).
								(M)Single count of
				studentsIn meeting the definition of adequate yearly progress
				under subparagraph (C), a State may allow students counted in two or more
				groups described in subparagraph (C)(v)(II) to be counted as an equal fraction
				of one for each such group.
							(N)Other measures
				of adequate yearly progressNotwithstanding any other provision
				of this paragraph, a State may establish an alternative definition of adequate
				yearly progress, subject to approval by the Secretary under subsection (e)
				(except that such approval shall not apply as such definition applies to
				students with disabilities and limited English proficient students). Nothing in
				this subparagraph shall be construed as requiring a State that establishes an
				approved alternative definition of adequate yearly progress under this
				subparagraph to satisfy the requirements of adequate yearly progress defined in
				subparagraph (C). Such alternative definition may—
								(i)include measures
				of student achievement over a period of time (such as a value added
				accountability system) or the progress of some or all of the groups of students
				described in subparagraph (C)(v) to the next higher level of achievement
				described under subclauses (II) and (III) of paragraph (1)(D)(ii) as a factor
				in determining whether a school, local educational agency, or State has made
				adequate yearly progress, as described in this paragraph; or
								(ii)use the measures
				of performance and progress described in subparagraph (A) as the sole basis for
				determining whether the State, its local educational agencies, or schools have
				met adequate yearly progress, provided—
									(I)the primary goal
				of such definition is that all students in each group described in subparagraph
				(C)(v) meet or exceed the proficient level of academic achievement, established
				by the State, not later than 16 years after the end of the 2001–2002 school
				year; and
									(II)such definition
				includes intermediate goals, as required under subparagraph
				(H).
									;
				and
					(2)in section
			 1116(c)(10)—
					(A)by amending
			 subparagraph (B)(ii) to read as follows:
						
							(ii)shall take
				corrective action with respect to a local educational agency—
								(I)that fails to make
				adequate yearly progress, as defined by the State, in the same subject and
				averaged across all grades and in at least one grade span (as determined by the
				State) for a group described in section 1111(b)(2)(C)(v) by the end of the
				second full school year after the identification of such agency under paragraph
				(3); and
								(II)whose total
				number of students (who are members of a group described in section
				1111(b)(2)(C)(v)) who did not meet or exceed the proficient level of academic
				achievement exceed 35 percent of all students enrolled in a school in such
				agency who took the assessment in such subject and averaged across all grades;
				and
								;
				and
					(B)by amending
			 subparagraph (F) to read as follows:
						
							(F)DelayNotwithstanding
				subparagraph (B)(ii), a State educational agency may delay, for a period not to
				exceed 1 year, implementation of corrective action under this paragraph if the
				local educational agency makes adequate yearly progress for 1 year or its
				failure to make adequate yearly progress is due to—
								(i)exceptional or
				uncontrollable circumstances, such as a natural disaster;
								(ii)a
				precipitous and unforeseen decline in the financial resources of the local
				educational agency; or
								(iii)a sudden or
				significant increase in the number or percentage of students represented by any
				group described in section
				1111(b)(2)(C)(v).
								.
					(b)Grants for
			 administrative costsIn addition to funds that are already
			 available for this purpose, the Secretary of Education shall allocate Federal
			 funds to pay for administrative costs associated with demonstrating achievement
			 of adequate yearly progress in accordance with subsections (a) and (c).
			(c)Effective
			 dates
				(1)AmendmentsThe
			 amendments made by this section shall take effect and apply as if they had been
			 made by the No Child Left Behind Act of 2001.
				(2)RegulationsThe
			 Secretary of Education shall enforce any regulations that the Secretary has
			 promulgated on or after the date of the enactment of the No Child Left Behind
			 Act of 2001 as if such regulations had been promulgated on such date.
				5.Measuring student
			 achievement through longitudinal growth
			(a)In
			 generalSection 1111(b) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)) is
			 amended—
				(1)in paragraph
			 (2)—
					(A)in subparagraph
			 (A)—
						(i)in
			 clause (ii), by striking and at the end;
						(ii)in
			 clause (iii), by striking the period at the end and inserting ;
			 and; and
						(iii)by
			 adding at the end the following new clause:
							
								(iv)include
				information relating to approved providers of supplemental educational services
				under section 1116(e).
								;
				and
						(B)in subparagraph
			 (C)—
						(i)in
			 clause (vi), by striking and at the end;
						(ii)in
			 clause (vii), by striking the period at the end and inserting ;
			 and; and
						(iii)by
			 adding at the end the following new clause:
							
								(viii)at the State’s
				discretion, measures the progress of public elementary schools, secondary
				schools, and local educational agencies by tracking the progress of individual
				students or cohorts of students on a longitudinal basis in lieu of, or in
				addition to, comparing the proficiency of a class of students with the
				proficiency of earlier classes of
				students.
								;
				and
						(2)by
			 adding at the end the following new paragraph:
					
						(11)Longitudinal
				progress of transferring students
							(A)In
				generalIf a State chooses to measure adequate yearly progress on
				a longitudinal basis in accordance with paragraph (2)(C)(viii), the State may
				exclude from such measurement of progress at a school any student who
				transferred to that school at the beginning of or during the school year
				involved.
							(B)Students who
				frequently transferThe Secretary by regulation—
								(i)shall ensure that
				a State choosing to measure adequate yearly progress on a longitudinal basis
				has in effect a system for measuring the progress of students who frequently
				transfer among schools; and
								(ii)in the case of a
				student who attends three or more schools in any five-year period, shall
				provide for the sharing of school
				records.
								.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect and
			 apply beginning with the first academic year that begins after the date of the
			 enactment of this Act.
			6.Supplemental
			 educational services
			(a)In
			 generalSection 1116(e) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(e)) is
			 amended—
				(1)in paragraph
			 (4)—
					(A)in subparagraph
			 (B), by inserting (developed through continuous consultation with local
			 educational agencies in the State) after objective
			 criteria;
					(B)in subparagraph (D), by striking ;
			 and at the end;
					(C)in subparagraph
			 (E), by striking the period at the end and inserting ; and;
			 and
					(D)by adding after
			 subparagraph (E) the following new subparagraph:
						
							(F)develop procedures
				by which a local educational agency may—
								(i)present complaints
				and documentation of such complaints to the State educational agency regarding
				the qualifications, operation, or evaluation of approved providers or of
				potential providers seeking such approval; and
								(ii)demonstrate to
				the State educational agency that a provider should not be authorized to
				provide supplemental services, as described in this subsection, to any school
				or schools under the jurisdiction of such local educational
				agency.
								;
					(2)by redesignating
			 paragraph (12) as paragraph (13);
				(3)by inserting after
			 paragraph (11) the following new paragraph:
					
						(12)Local
				educational agencies as providersNothing in this section shall
				be construed to prohibit a local educational agency that has failed to make
				adequate yearly progress or is in improvement, corrective action, or
				restructuring status pursuant to subsection (c) from providing supplemental
				services, solely due to such failure. In developing and applying objective
				criteria under paragraph (4)(B) and withdrawing approval for providers under
				paragraph (4)(D), a State educational agency may not consider whether a local
				educational agency made adequate yearly progress or its status under subsection
				(c).
						;
				and
				(4)in paragraph (13), as redesignated by
			 paragraph (2) of this subsection—
					(A)in subparagraph
			 (A), by inserting who did not meet or exceed the proficient level of
			 academic achievement in the yearly student academic assessments required under
			 section 1111 for the child’s grade level to meet the State’s student academic
			 achievement standards before the semicolon; and
					(B)in subparagraph
			 (B)—
						(i)in
			 clause (ii), by striking and at the end;
						(ii)by
			 adding at the end the following new clause:
							
								(iv)provides
				supplemental educational services by individuals who are highly qualified to
				the same extent and in the same manner as a teacher under section 9101(23) with
				respect to the student receiving such services;
				and
								.
						(b)Effective
			 dateThe amendments made by subsection (a) shall take effect and
			 apply beginning with the first academic year that begins after the date of the
			 enactment of this Act.
			7.Highly qualified
			 teachers
			(a)Extension of
			 deadline To satisfy requirementsSection 1119 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6319) is amended—
				(1)in subsection (d)
			 by striking not later than 4 years after the date of enactment
			 and inserting not later than the end of the 2006–2007 school
			 year,; and
				(2)by adding at the
			 end the following:
					
						(m)Deadlines for
				teachers and paraprofessionals To be the same
							(1)In
				generalIf the Secretary extends a deadline specified in
				paragraph (2), the Secretary shall also extend all other deadlines specified in
				paragraph (2) to the same extent.
							(2)Deadlines
				coveredThe deadlines referred to in paragraph (1) are the
				following:
								(A)The deadlines for
				teachers to be highly qualified, as required by subsections (a)(2), (a)(2)(A),
				and (a)(3).
								(B)The deadline for
				paraprofessionals to be highly qualified, as required by subsection
				(d).
								.
				(b)High Objective
			 Uniform State Standard of EvaluationSection 9101(23)(C)(ii)(III)
			 of such Act (20 U.S.C. 7801(23)(C)(ii)(III)) is amended by inserting
			 including a streamlined process under which teachers of multiple
			 subjects may demonstrate competency in each individual subject before
			 the semicolon.
			(c)Grants for
			 paraprofessional trainingIn addition to funds that are already
			 available for this purpose, the Secretary of Education shall allocate Federal
			 funds to pay for paraprofessional training under subsections (c) and (d) of
			 section 1119 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6319).
			8.Performance
			 bonuses
			(a)In
			 generalThe Secretary of
			 Education shall make grants, in amounts determined appropriate by the
			 Secretary, to eligible States to be used for non-administrative functions by
			 schools that have closed achievement gaps by not less than ten percent between
			 subgroups described in section 1111(b)(2)(C)(v)(II) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II)), as
			 demonstrated to the satisfaction of the Secretary.
			(b)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary $50,000,000 to carry out this section.
			9.Conditional
			 implementation
			(a)In
			 generalSection 1116 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316) is amended by
			 adding at the end the following new subsection:
				
					(i)Conditional
				implementationNotwithstanding any other provision of this
				section, a State educational agency, local educational agency, or school, as
				applicable, may defer the requirements of subsections (b)(7) and (b)(8) and
				subsection (c)(7) and (c)(10) in any fiscal year in which the amount
				appropriated under section 1002(a) of this Act and section 611(i) of the
				Individuals with Disabilities Education Act (42 U.S.C. 1411(i)) does not equal
				or exceed the amount authorized under such section for such fiscal year. For
				purposes of determining the amounts referred to in the preceding sentence for
				fiscal year 2008 and subsequent fiscal years, the amount authorized to be
				appropriated under section 1002(a) of this Act in each such fiscal year shall
				be $2,500,000,000 more than the amount for the preceding fiscal year. Such
				determination shall only apply for the purposes of this
				subsection.
					.
			(b)Effective
			 dateThe amendment made by this section shall take effect
			 beginning with the first fiscal year beginning after the date of the enactment
			 of this Act.
			10.Study by
			 GAO
			(a)StudyThe
			 Comptroller General of the United States shall conduct a study to—
				(1)determine whether
			 increases in Federal elementary and secondary education funding since the date
			 of the enactment of the No Child Left Behind Act of 2001 (Public Law 107–110;
			 115 Stat. 1425) are sufficient to cover the costs of Federal requirements
			 mandated by that Act;
				(2)identify the
			 costliest provisions of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6301 et seq.);
				(3)identify cuts to programs and activities
			 made by schools in order to implement requirements mandated by the No Child
			 Left Behind Act of 2001;
				(4)determine—
					(A)the amount of
			 Federal funds provided to implement the requirements of the Elementary and
			 Secondary Education Act of 1965 disaggregated by the percentages of such funds
			 used to implement each such requirement; and
					(B)the percentage of
			 State costs to implement such requirements in each such area;
					(5)determine the cost
			 of aligning elementary and secondary curricula to comply with the requirements
			 of the Elementary and Secondary Education Act of 1965;
				(6)determine the cost
			 of calculating adequate yearly progress; and
				(7)determine the
			 costs of student assessments under the Elementary and Secondary Education Act
			 of 1965.
				(b)ReportNot
			 later than 120 days after the date of the enactment of this Act, the
			 Comptroller General of the United States shall submit to Congress a report
			 containing the results of the study conducted under this section.
			
